FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934  ForFebruary 19, 2015 Commission File Number: 001-09266  National Westminster Bank PLC  135 Bishopsgate London EC2M 3UR (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  NATIONAL WESTMINSTER BANK Plc DIVIDEND ON SERIES A NON-CUMULATIVE PREFERENCE SHARES OF £1.00 FOR THE SIX MONTHS TO 16 APRIL 2015 The Directors have declared the specified dividend on the undernoted Series of non-cumulative preference shares of £1.00 each for the six months to 16 April 2015. The dividend will be paid on 16 April 2015 at the undernoted rate to holders on the register at the close of business on 6 March 2015. Series Dividend payable per share Series A £0.045 DIVIDEND ON SERIES C NON-CUMULATIVE PREFERENCE SHARES OF US$25.00 FOR THE THREE MONTHS TO 16 APRIL 2015 The Directors have declared the specified dividend on the undernoted Series of non-cumulative preference shares of US$25.00 each for the three months to 16 April 2015. The dividend will be paid on 16 April 2015 at the undernoted rate to holders on the register at the close of business on 6 March 2015. Series Dividend payable per share Series C US$0.48519 19 February 2015 End Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
